IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. AP-76,446, AP-76,447 & AP-76,448


                   EX PARTE STEPHEN MATTHEW BRODIE, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                           CAUSE NOS. 17866, 20125, & 22003
                        TH
                IN THE 6 DISTRICT COURT FROM LAMAR COUNTY


         Per curiam.

                                          OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was

convicted in three causes for failure to comply with sex offender registration requirements. He was

sentenced to five years’ imprisonment for two of those causes and twenty months state jail for the

other.

         There is new evidence which shows Applicant’s actual innocence of the aggravated sexual

assault of a child that required Applicant to register as a sex offender.
       This Court has granted relief based on actual innocence for the aggravated sexual assault of

a child. (WR-27,486-05) Therefore, Applicant should not have been required to register as a sex

offender and is also actually innocent of these causes. The State and the trial court both recommend

granting relief. Applicant is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim.

App. 1996).

       Relief is granted. The judgments in Cause Nos. 17866, 20125, and 22003 in the Sixth

Judicial District Court of Lamar County are set aside, and Applicant is remanded to the Lamar

County Sheriff to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: November 10, 2010
Do Not Publish